DETAILED ACTION

This Office action is in response to Applicant’s amendment filed October 14, 2022.  Applicant has amended claims 1, 2, 4 and 6-10.  Currently, claims 1-10 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20220713.

The rejection of claims 6-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments and remarks.


The rejection of claims 1-5 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nederberg et al, US 2016/0311208, is maintained for the reasons of record.

The rejection of claims 1-7 under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sahl et al, EP 3,360,911, is withdrawn.  Specifically, the examiner asserts that Sahl et al, EP 3,360,911, is not a reference that is available under 35 U.S.C. 102((a)(2)).

Response to Arguments
Applicant's arguments filed October 14, 2022 have been fully considered but they are not persuasive.
Applicant argues that Nederberg et al, US 2016/0311208, is non-analogous art.  However, the examiner respectfully disagrees.  Specifically, the examiner asserts that instant claims 1-5 are drawn to a single compound (i.e. a polymer), and thus, that Nederberg et al, US 2016/0311208 is analogous art, since this reference teaches the same single compound.
Applicant further argues that Nederberg et al, US 2016/0311208, does not teach or suggest in general a capped polyoxyalkylene end block connected to a polyester segment as required in instant claim 1.  However, the examiner respectfully disagrees.  Specifically, the examiner maintains that Nederberg et al clearly discloses that their polyester is derived from 2,5-furan dicarboxylic acid, a C2-12 aliphatic diol or polyol, and at least one of a polyalkylene ether glycol (see paragraphs 6-9), that the furan dicarboxylic acid has the structure depicted in paragraph 56, that suitable C2-12 aliphatic diols or polyols include propanediol, ethylene glycol and diethylene glycol (see paragraph 68), and that a suitable polyester is a copolymer of 1,3-propanediol, 2,5-furandicarboxylic acid, and terephthalic acid (see paragraphs 73 and 75-76), wherein the polyester has a number average molecular weight of 1,960-196,000 (see paragraph 77), per the requirements of the instant invention.  

Allowable Subject Matter
Claims 6-10 are allowed.  Specifically, the examiner asserts that Nederberg et al, US 2016/0311208, does not teach or suggest in general a laundry detergent composition comprising at least one detersive surfactant and the specific soil release polymer required in instant claims 6-10.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
December 4, 2022